Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Armon Shahdadi, Reg. # 70,728 on 09/02/2021.

Claims 1, 8 and 15 are amended herein.
Claims 1-20 are allowed based on the herein amendments.

1. 	(Currently Amended) A method for dynamically displaying features in a graphical user interface (GUI) of a portal application installed on a user device, that displays a plurality of application icons associated with a plurality of applications and provides single-sign-on (SSO) access to the plurality of applications by providing authentication 
receiving, at the user device, a push notification from a notification service, the push notification indicating that a new feature is available for the portal application;
using information from the push notification, requesting, from a management server, at least one command for modifying the GUI of the portal application to display the new feature;
receiving, at the user device, the at least one command;
modifying the GUI of the portal application based on the received command;
displaying the modified GUI including the new feature, wherein the modified GUI : 
a new application icon associated with a new application; 
a new applications section that includes the new application icon; and
at least one additional section, different from the new applications section, that includes a grouping of application icons based on selections made through a different GUI associated with the management server, wherein the different GUI allows for grouping applications in the new applications section and the at least one additional section including at least one of a promotions section, a favorites section, a recommended section, and a categories section; and
in response to a user selection of the new application icon, authenticating the user by providing the authentication credentials to the new application.

3. 	(Previously Presented) The method of claim 1, wherein the information from the push notification identifies an application programming interface (API) for requesting the at least one command.
4. 	(Original) The method of claim 1, further comprising requesting an authentication token from a remote server based on receiving the at least one command.
5.	(Original) The method of claim 1, wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group.
6.	(Previously Presented) The method of claim 1, wherein the management server instructs the notification service to send the push notification to the user device.
7.	(Previously Presented) The method of claim 1, wherein the new application icon is one of a plurality of new application icons displayed in a new application section of the modified GUI.
8. 	(Currently Amended) A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for displaying features in a graphical user interface (GUI) of a portal application installed on a user device, that displays a plurality of application icons associated with a plurality of applications and provides single-sign-on (SSO) access to the plurality of applications by 
receiving, at the user device, a push notification from a notification service, the push notification indicating that a new feature is available for the portal application;
using information from the push notification, requesting, from a management server, at least one command for modifying the GUI of the portal application to display the new feature;
receiving, at the user device, the at least one command;
modifying the GUI of the portal application based on the received command;
displaying the modified GUI including the new feature, wherein the modified GUI : 
a new application icon associated with a new application; 
a new applications section that includes the new application icon; and
at least one additional section, different from the new applications section, that includes a grouping of application icons based on selections made through a different GUI associated with the management server, wherein the different GUI allows for grouping applications in the new applications section and the at least one additional section including at least one of a promotions section, a favorites section, a recommended section, and a categories section; and


9.	(Original) The non-transitory, computer-readable medium of claim 8, the stages further comprising further comprising displaying, by the portal application, at least one page providing information on the new feature prior to displaying the modified GUI.
10.	(Previously Presented) The non-transitory, computer-readable medium of claim 8, wherein the information from the push notification identifies an application programming interface (API) for requesting the at least one command.
11.	(Original) The non-transitory, computer-readable medium of claim 8, the stages further comprising requesting an authentication token from a remote server based on receiving the at least one command.
12.	(Original) The non-transitory, computer-readable medium of claim 8, wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group.
13.	(Previously Presented) The non-transitory, computer-readable medium of claim 8, wherein the management server instructs the notification service to send the push notification to the user device.
14.	(Previously Presented) The non-transitory, computer-readable medium of claim 8, wherein the new application icon is one of a plurality of new application icons displayed in a new application section of the modified GUI.

a memory storage including a non-transitory, computer-readable medium comprising instructions; and
a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:
receiving, at the computing device, a push notification from a notification service, the push notification indicating that a new feature is available for the portal application;
using information from the push notification, requesting, from a management server, at least one command for modifying the GUI of the portal application to display the new feature;
receiving, at the user device, the at least one command;
modifying the GUI of the portal application based on the received command;
displaying the modified GUI including the new feature, wherein the modified GUI : 
a new application icon associated with a new application; 
a new applications section that includes the new application icon; and
at least one additional section, different from the new applications section, that includes a grouping of application icons based on selections made through a different GUI associated with the management server, wherein the different GUI allows for grouping applications in the new applications section and the at least one additional section including at least one of a promotions section, a favorites section, a recommended section, and a categories section; and
in response to a user selection of the new application icon, authenticating the user by providing the authentication credentials to the new application.
16.	(Original) The system of claim 15, the stages further comprising displaying, by the portal application, at least one page providing information on the new feature prior to displaying the modified GUI.
17.	(Previously Presented) The system of claim 15, wherein the information from the push notification identifies an application programming interface (API) for requesting the at least one command.
18.	(Original) The system of claim 15, wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group.
19.	(Previously Presented) The system of claim 15, wherein the management server instructs the notification service to send the push notification to the computing device.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145